Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 1 of 55




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO


   Civil Action No. 17-cv-01439-PAB-NRN

   JASON ALAN CAPPELLI, and
   VINCENT C. TODD,
                                              Plaintiffs,

   v.

   WILLIAM HOOVER, a Sergeant, Lakewood Police Department,
   JIMMY TORSAK, a Detective, Lakewood Police Department,
   MICHAEL GRIFFITH, an Agent, Lakewood Police Department,
   JANNA SCHMMELS, an Agent, Lakewood Police Department, and,
   JOHN DOE, an unidentified Agent of the Bureau of Alcohol Tobacco and Firearms.
                                              Defendants.

        REVISED SECOND AMENDED COMPLAINT PURSUANT TO THE
                     COURT’S ORDER [DOCUMENT 58]

         Jason Alan CAPPELLI, by and through Counsel, Nancy C. Johnson, and

   Vincent C. Todd, pro se, submit their SECOND AMENDED        AND   SUPPLEMENTAL

   COMPLAINT against the named Defendants herein as follows:


                 THE PARTIES, JURISDICTION, AND VENUE

         1.    Plaintiff, JASON ALAN CAPPELLI, is a natural person and a resident of

   Jefferson County, with a post office address of 12608 West 1st Place, Lakewood,

   Colorado 80228.
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 2 of 55




         2.        Plaintiff, VINCENT C. TODD, is a natural person and a resident of

   Jefferson County, with a post office address of 12608 West 1st Place, Lakewood,

   Colorado 80228. In May of 1985, CAPPELLI was the subject of a petition in

   Dependency and Neglect in Denver Juvenile Court, under which he was eventually

   placed in special foster care with Plaintiff TODD; in permanency planning, TODD

   was made CAPPELLI’s legal guardian. From 1987, CAPPELLI has been a member of

   TODD’s household under a psychological bond, which Colorado recognizes as a

   family unit. DOC AR 300-1(III)(l), specifically recognizes the status of having

   been an offender’s guardian as establishing the status of “Immediate Family

   Member.”

         3.        Defendant WILLIAM HOOVER, is a Sergeant, Lakewood Police

   Department, with a principal address of 445 South Alison Parkway, Lakewood,

   Colorado 80226. Said Defendant, at all times complained of herein acted, under

   color of state law, even when such Defendant's actions were in violation of the

   Constitution and Laws of the United States and/or the Constitution and Laws of the

   State of Colorado. The Claims herein are brought against said Defendant

   individually.

         4.        Defendant JIMMY TORSAK, is a Detective, Lakewood Police

   Department, with a principal address of 445 South Alison Parkway, Lakewood,


                                            2
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 3 of 55




   Colorado 80226. Said Defendant, at all times complained of herein acted, under

   color of state law, even when such Defendant's actions were in violation of the

   Constitution and Laws of the United States and/or the Constitution and Laws of the

   State of Colorado. The Claims herein are brought against said Defendant

   individually. This Defendant is named based upon police reports as provided by

   the City of Lakewood under the Colorado Criminal Justice Records Act, and the

   production is incomplete as records have been withheld or redacted. From the

   records produced, it is believed that the individual seen in security camera

   (SkyBell HD™) footage from 12608 West 1st Place on April 19, 2017, (Attached

   as Exhibit 1 to the Complaint) is JIMMY TORSAK, but the City of Lakewood has

   been unwilling to confirm or deny that identification prior to the filing and service

   of the Complaint. Certain actions of this Defendant, as set forth in this Complaint,

   are based upon Plaintiffs’ conclusions that TORSAK is correctly identified as the

   individual pictured in Exhibit 1 as filed with the original Complaint [document

   001-01] herein, which is incorporated herein by reference.

         5.     Defendant MICHAEL GRIFFITH, is an Agent, Lakewood Police

   Department, with a principal address of 445 South Alison Parkway, Lakewood,

   Colorado 80226. Said Defendant, at all times complained of herein acted, under

   color of state law, even when such Defendant's actions were in violation of the


                                            3
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 4 of 55




   Constitution and Laws of the United States and/or the Constitution and Laws of the

   State of Colorado. The Claims herein are brought against said Defendant

   individually.

         6.        Defendant JANNA SCHMMELS, is an Agent, Lakewood Police

   Department, with a principal address of 445 South Alison Parkway, Lakewood,

   Colorado 80226. Said Defendant, at all times complained of herein acted, under

   color of state law, even when such Defendant's actions were in violation of the

   Constitution and Laws of the United States and/or the Constitution and Laws of the

   State of Colorado. The Claims herein are brought against said Defendant

   individually as a Bivens claim.

         7.        Defendant JOHN DOE, is an unidentified Agent of the Bureau of

   Alcohol Tobacco and Firearms, with a principal address of 950 17th Street, Suite

   1800, Denver, Colorado 80202. Said Defendant, even though a federal officer, at

   all times complained of herein acted, under color of state law, even when such

   Defendant's actions were in violation of the Constitution and Laws of the United

   States and/or the Constitution and Laws of the State of Colorado. The Claims

   herein are brought against said Defendant individually. This Defendant is shown in

   security camera (SkyBell HD™) footage from 12608 West 1st Place on April 19,

   2017, (Attached as Exhibit 2 to the Complaint [Document 001-02]). Both


                                           4
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 5 of 55




   Defendant STEGNER and the City of Lakewood have been unwilling to identify the

   individual prior to the filing and service of the Second Amended and Supplemental

   Complaint.

         8.     Jurisdiction is conferred upon this court by 28 U.S.C. §§ 1331, 1332,

   1343(a)(3) and 1367. Venue of this action is proper under 28 U.S.C. § 1391(b).


                       GENERAL FACTUAL AVERMENTS

         9.     On February 10 of 2000, Plaintiff JASON CAPPELLI prevailed by jury

   verdict in an action for violations of his civil rights against two Lakewood Police

   Department agents and the City of Lakewood in United States District Court of the

   District of Colorado case number 97-D-1914. Following this verdict, the City of

   Lakewood, in United States District Court of the District of Colorado case number

   99-D-2092, on behalf of Benjamin Michael Monn, was found liable in 97-D-1914,

   settled a second case related to the violation of JASON CAPPELLI’s Fourth

   Amendment rights committed by Monn on October 28, 1997, which was between

   the time Monn had been notified under Rule 4(d), FEDERAL RULES           OF   CIVIL

   PROCEDURE, of his status as a defendant in 97-D-1914 and the answer filed on his

   behalf in 97-D-1914.

         10.    The culture within the Lakewood Police Department under Chief DAN

   MCCASKY is such that Monn is memorialized by the Lakewood Police Department

                                           5
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 6 of 55




   by the naming of an annual award for “Mike Monn.” In the May 25, 2017,

   Lakewood Police Awards presentation, Division Chief Steve Rickles said of Monn,

   “I can tell you for those who know Mike Monn, or knew Mike Monn, Mike was an

   incredible police officer at this agency and to be mentioned in a sentence with

   Mike is a true honor.”

         11.      The Lakewood Police Department maintains an institutional bias

   against Cappelli, as documented, in part, in the judgment in 97-D-1914, and the

   pleadings in the settled case, 99-D-2092. In the incidents with CAPPELLI in the

   1990s, a Lakewood Police Department BOLO (be on the lookout) described

   Cappelli as dangerous because “his attorney is spring loaded to sue the

   Department.” The attorney referred to in the BOLO was Plaintiff TODD. The

   institutional bias went so far as to include:


               A. Towing CAPPELLI’s legally parked, but broken down car, and refusing

      a due process hearing on the taking. (Lakewood refunded the towing and

      impound charges immediately before the threatened deadline CAPPELLI had

      provided for commencing suit.)

               B. Refusing to forthwith return a snow tube unlawfully seized by Mike

      Monn in his unlawful arrest of CAPPELLI on October 28, 1997, when presented



                                              6
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 7 of 55




      with a court order, bearing the seal of the Jefferson County Combined Courts,

      until TODD informed then Chief Johnson’s legal advisor, Janet Young, that if

      the snow tube was not immediately produced in compliance with the Court

      order, he would seek a citation for criminal contempt and a jail sentence against

      Chief Johnson.

               C. Directing a Lakewood Police Detective who Chief Johnson had

      determined to have illegally seized and destroyed property with a value of

      $100.00 belonging to JASON CAPPELLI not to compensate CAPPELLI for the

      $100.00 loss; necessitating the jury trial in 97-D-1914.


         12.     In connection with JASON CAPPELLI’s parole planning, on April 16,

   2015, TODD advised the Department of Corrections, through Cappelli’s case

   manager, Nichole Carpenter,


               Jason is welcome to return home and has a support system here.
         There are some issues that will need to be worked out with parole
         because most of the information I work with out of my home office
         involves privileged communications. That would create some issues with
         respect to the scope of consent for parole searches of parts of the
         residence.

         13.     On December 22, 2015, Plaintiff JASON CAPPELLI was released to

   mandatory parole on his mandatory release date by the Colorado Department of

   Corrections, pursuant to a parole plan approved by the Colorado Board of Parole,

                                            7
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 8 of 55




   to his home at 12608 West 1st Place, Lakewood, Colorado. As a part of that Parole

   Plan on October 21, 2015, Plaintiff VINCENT TODD, had received and executed the

   Parole Sponsor Advisement – AR Form 250-21B (03/10/15) for JASON CAPPELLI,

   executed for the Division of Adult Parole by ShawnDee Ingo, Community Parole

   Supervisor. CAPPELLI’s initial Sentence Discharge date, upon which Parole

   supervision must terminate by operation of law, was December 22, 2018.

         14.    Consistent with Samson v. California, 547 U.S. 843, 126 S. Ct. 2193,

   165 L. Ed. 2d 250 (2006), in accepting his mandatory parole under Colorado law,

   CAPPELLI’s expectation of privacy as a parolee was controlled by both Colorado

   statutes and the Colorado Department of Corrections Parole Administrative

   Regulations (ARs). The statutes and the ARs are published and publically available

   such that the extent of the diminished expectation of privacy upon which Samson v.

   California, supra, is based is readily determinable for a Colorado parolee as well

   as Colorado law enforcement.

         15.    The Colorado Department of Corrections Parole ARs, while requiring

   CAPPELLI to submit to home visits by Community Parole Officers, and, upon their

   request, to consent to a search of his residence, did not extend the consent to search

   to officers not in the employ of the Colorado Department of Corrections.

   Cooperation by Community Parole Officers of the Colorado Department of


                                             8
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 9 of 55




   Corrections with other law enforcement agencies is governed by Department of

   Corrections AR 250-17, COOPERATION        WITH   LAW ENFORCEMENT AGENCIES          FOR

   ADULT PAROLE, which does not authorize Community Parole Officers to authorize

   officers from other agencies to enter a parolee’s residence. AR 250-32(IV)(c),

   requires advanced approval for a Community Parole Officer to work with local law

   enforcement agencies on multi-agency projects and task forces. No documents

   produced by the Colorado Department of Corrections in response to Colorado

   Criminal Justice Records Act requests made prior to commencement of this action

   show any such approval.

         16.   From September 13, 2016, though the end of May, 2017, CAPPELLI

   was under terms and condition of Parole which provided in pertinent part:


                4. Report: Parolee shall make written, and in person, reports as
         directed by the Community Parole Officer; and shall permit visits to
         his/her place of residence as required by the Community Parole Officer.
                a. Parolee further shall submit urinalysis or other tests for narcotics
         or chemical agents upon the request of the Community Parole Officer,
         and may be required to pay for all tests.
                b. Parolee further agrees to allow the Community Parole Officer to
         search his/her person, or his/her residence, or any premises under his/her
         control, or any vehicle under his/her control.

   It is significant to note that neither CAPPELLI’s Parole conditions, nor the Parole

   Administrative Regulations authorize, the search of CAPPELLI’s cell phone or




                                             9
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 10 of 55




   personal computer without a warrant. Neither do they compel CAPPELLI to consent

   to such a search.


         17.    On April 17, 2017, Community Parole Officer MATTHEW STEGNER,

   who had been CAPPELLI’s supervising Community Parole Officer since June of

   2016, made his first home visit to JASON ALAN CAPPELLI at 12608 West 1st Place,

   Lakewood, CO 80228 (hereinafter “The Residence”). In the course of this visit,

   STEGNER observed, and was told by CAPPELLI, that CAPPELLI’s anxiety prevented

   him from opening the front door if he did not know who was there. This caused

   him to refuse to answer blocked calls to his cell phone and CAPPELLI generally

   would not answer the phone to an unidentified caller. When STEGNER arrived for

   his visit he called the home's landline phone causing CAPPELLI's parole sponsor,

   VINCENT TODD to answer the phone and put CAPPELLI on the line. CAPPELLI then

   responded to the front door and admitted STEGNER and the Community Parole

   Officer who accompanied him. STEGNER remained in the house for less than five

   minutes, and, beyond the initial interaction with VINCENT TODD when TODD

   answered the phone, made no attempt to interact with the parole sponsor, and

   directed no inquiries or concerns to VINCENT TODD.




                                          10
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 11 of 55




         18.   In his Colorado Web-Based Integrated Support Environment

   (CWISE) notes of the April 17 home visit, STEGNER noted that there was a motion

   detector under the eaves on the front porch, and a video doorbell and one other

   camera at the front door. Additionally, STEGNER noted that two of the upstairs

   bedrooms had digital locks, including the comment "Doors in the home have

   digital locks on them with keypads for unknown reason." One of the “cameras”

   identified in STEGNER 's notes was, in fact, not a camera, but rather a porch light.

   The motion detection sensor was for a obsoleted and disconnected porch light

   switch. In fact, no parole directive or Administrative Regulation of Department of

   Corrections prohibited the video camera present (A SkyBell HD™) at the front

   door of the residence. Furthermore, at no time prior to late October of 2017, did

   STEGNER, or any other Department of Corrections official, make any request of

   CAPPELLI or TODD that the video doorbell be removed.

         19.   TODD had obtained Architectural Review approval from the

   Lakewood Hills Condominium Association on June 12, 2016, to replace the

   previously disabled video doorbell with a SkyBell HD™. Todd Ordered the

   SkyBell HD™ on June 18, 2016, and the order shipped on June 22, 2016. While

   the SkyBell™ HD was installed at the front door of 12608 West 1st Place,

   Lakewood, Colorado, and activated on November 19, 2016; CAPPELLI took no part


                                           11
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 12 of 55




   in its installation or maintenance, did not, and does not, have the software to access

   the SkyBell™ application on any of his devices, and did not, and does not, have

   the necessary password to access the SkyBell™ feed, even if he were to locate the

   software and install it on his devices. As such, the SkyBell HD™ would not have

   been a violation of even the Intensive Supervision Parole terms and conditions

   CAPPELLI was subject to until June of 2016.

         20.    On April 19, 2017, agents of the Lakewood Police Department

   contacted Community Parole Officer STEGNER and requested that he participate

   with them in an operation at The Residence. Officers had no search warrant, no

   probable cause, and no exigency to support entry into The Residence. Officers

   lacked any articulable basis under the Fourth Amendment to enter the residence

   without consent. STEGNER agreed with Sergeant HOOVER, Detective TORSAK, and

   other officers of the Lakewood Police Department, to conduct a home visit as an

   artifice to facilitate admitting Lakewood officers to search, without a warrant, The

   Residence and to arrest JASON CAPPELLI so that he could be interrogated and

   searched coercively.

         21.    Upon information and belief, the Community Parole Officers’ entry

   into the Residence on April 19, 2017, was at the request of and pursuant to an

   agreement with Lakewood Police Department Defendants. STEGNER has attempted


                                            12
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 13 of 55




   to conceal the basis for Lakewood Police Department involvement, while being

   unable to identify any of the individuals who accompanied he and PHILLIPS.


                Q And you were accompanied by a number of Lakewood officers.
         Is that correct?
                A Both Lakewood and an ATF liaison and Officer Phillips.
                Q How many Lakewood officers?
                A Unknown.
                Q What were their names?
                A Unknown.
                Q You requested their assistance, correct?
                A Yes, we had this pre-arranged.
                Q At whose request?
                A My request, for officer safety.
                Q And there were, what, approximately ten officers?
                A As I said, I do not know.

   (Testimony of MATTHEW JAMES STEGNER, May 17, 2017, Parole hearing 201885A,

   15:23-16:11). Neither Detective TORSAK nor the ATF liaison would have had any

   reason to be present if the operation was only to provide an “officer safety” assist.

   Indeed, if the concern was for “officer safety,” the appropriate response would

   have been to request, by phone, CAPPELLI to meet STEGNER on the driveway in

   front of the residence where he could have been asked for consent to search and a

   revocation filed if he declined to give his consent).




                                             13
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 14 of 55




         22.    While, ultimately, Detective TORSAK 1 disclosed that officers were

   investigating “a fire on Green Mountain," the sworn testimony of MATTHEW JAMES

   STEGNER on May 17, 2017, was that he was in contact with Lakewood Police

   Department officers to coordinate, for officer safety, the “home visit” starting at 1

   PM on April 19, 2017. Online posts of the West Metro Fire Protection District

   indicate that the first alarm on the fire the Lakewood officers were supposedly

   investigating was not turned in until between 1:30 p.m. and 1:48 p.m. that day.

         23.    With respect to a search of The Residence, VINCENT TODD's Parole

   Sponsor Agreement (AR 250-21B) required the supervising Community Parole

   Officer to request TODD’s consent to search the residence, stating:


               I will allow Community Parole Officers to visit my residence at
         any time. I will also consent to Community Parole Officers searching my
         residence upon request based on the parole agreement or ISP order.

   No such request was made, MATTHEW JAMES STEGNER confirmed under oath at

   hearing on May 17, 2017, that no consent was requested or given:


                Q You did not ask permission to search. Is that correct?


   1       The Lakewood Police Department has refused to confirm that Jimmy Torsak
   is the individual pictured in the SkyBell™ video frame that is attached as Exhibit 1.
   Attempts through other sources to confirm or exclude Torsak as the individual
   shown in Exhibit 1 have not been productive. The Complaint is pleaded upon
   information and belief that Exhibit 1 is a photograph of Defendant Jimmy Torsak.

                                            14
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 15 of 55




               A We don't need to ask for permission, due to the sponsor
         agreement that was signed by Mr. Todd.

   (Testimony of MATTHEW JAMES STEGNER, May 17, 2017, Parole hearing 201885A,

   23:14-17).


         24.    At approximately 4:35 PM, April 19, 2017, Community Parole

   Officers MATTHEW JAMES STEGNER and SHEFALI PHILLIPS, armed and outfitted in

   bulletproof vests, approached the front door of The Residence. The Community

   Parole Officers drew their guns and rang the video doorbell, then CPO SHEFALI

   PHILLIPS covered the video doorbell’s lense and the officers pounded on the front

   door without announcing or identifying themselves as parole officers. The violent

   pounding on the front door caused Plaintiff CAPPELLI to panic at the thought of

   home invaders and flee and hide in the basement of The Residence. The activation

   of the doorbell caused Plaintiff TODD, working in his office in back of the

   residence on the top floor, to activate the SkyBell™ software on his iPad. Because

   the Community Parole Officers were covering the lense, Todd could not determine

   the identity of the individuals who had pressed the doorbell.

         25.    The Community Parole Officers proceeded to ring the doorbell a

   second time and again cover the camera lense then again pound on the front door.




                                            15
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 16 of 55




   SkyBell HD™ footage shows that TODD opened the front door approximately 80

   seconds after the initial button press.

         26.    Upon opening the front door, TODD was confronted with the two

   armed parole officers who immediately ordered him to step back through the

   residence and isolated him on the couch in his living room. Following quickly

   behind the two Community Parole Officers were a string of armed Lakewood

   Police officers and one individual wearing a raid jacket with both “Police” and

   “ATF” emblazoned on it, entering without regard to the fact that they had no

   lawful basis to enter the residence.

         27.    With TODD isolated, and monitored, on the couch in his living room,

   STEGNER proceeded upstairs to the second floor. The door to the master bedroom

   was secured by a digital lock causing MATTHEW JAMES STEGNER to call out to

   TODD, demanding that he provide the entry code. TODD responded that if

   MATTHEW JAMES STEGNER would bring him his iPad, which was on his desk in his

   office2, Todd would open the lock. STEGNER, without lawful authority, directed

   TODD that if he did not immediately provide the digital code MATTHEW JAMES

   STEGNER would break down the door. Only then did TODD provide STEGNER with



   2      The office was left unlocked and open when Todd scrambled to open the
   front door in response to the Community Parole Officers’ pounding.

                                             16
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 17 of 55




   the entry code to the master bedroom. Apparently, upon entering, MATTHEW JAMES

   STEGNER left the master bedroom door open for the remainder of the time

   Community Parole Officers and Lakewood Police Officers were present in The

   Residence on April 19, 2017.

         28.   Within less than five minutes of the Community Parole Officers’ entry

   into the residence, CAPPELLI surrendered from below mattress pads in the corner of

   the basement. He was then handcuffed, brought upstairs and held on a recliner in

   the living room of the residence while MATTHEW JAMES STEGNER, Lakewood

   Police officers, and the individual wearing the “ATF” raid jacket, still without a

   warrant and without consent, searched the residence, including the previously

   locked master bedroom.

         29.   While MATTHEW JAMES STEGNER and other Defendants were

   searching the residence, Detective JIMMY TORSAK began aggressively questioning

   CAPPELLI while he was handcuffed and sitting on the recliner in his living room.

   TORSAK informed CAPPELLI that they had photographs of him related to setting a

   fire in Green Mountain, and that “the camera doesn't lie.” Defendant JIMMY

   TORSAK was well aware, having agreed that MATTHEW JAMES STEGNER would

   provide him entry into the residence, that he had no legal right to be present, and




                                           17
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 18 of 55




   that his actions were in violation of the Fourth Amendment to the Constitution of

   the United States of America.

         30.    MATTHEW JAMES STEGNER returned to the living room and engaged

   CAPPELLI in conversation, with CAPPELLI denying that he had done anything wrong

   and, in a panic, pleading with MATTHEW JAMES STEGNER “Don’t do this, I haven't

   done anything.” In the course of CAPPELLI’s pleading with MATTHEW JAMES

   STEGNER, CAPPELLI said "I didn't set any fire" at which time STEGNER triumphantly

   announced that if he hadn’t set the fire, CAPPELLI would have no way to know why

   they were at the residence, as “nobody said anything about setting any fire." At that

   point, TODD interjected something to the effect of “Jason, just remember that

   police officers are permitted to lie and very often do." At this point MATTHEW

   JAMES STEGNER became angry with TODD and they exchanged words. TODD

   pointed out that JIMMY TORSAK had already said they were there because of a fire

   on Green Mountain. Confused and momentarily apologetic, MATTHEW JAMES

   STEGNER said something the effect that he hadn't been in the room and did not

   know that that had been said. At this point, TODD angrily pointed out that if the

   Lakewood Officers had any right to be present under MATTHEW JAMES STEGNER ’s

   authority it required that he be supervising them, and he clearly was not.




                                            18
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 19 of 55




         31.    TODD then overheard a call, made by one of the Lakewood officers,

   apparently from the kitchen (immediately behind where TODD was seated in the

   living room), in which a Lakewood officer briefed someone who they identified by

   the rank of "Commander". Upon information and belief, based upon the

   information actually produced by the City of Lakewood, this was Commander

   THEODORE MCNITT the incident commander responsible for directing Lakewood

   Officers to enter the residence to search and to arrest CAPPELLI without a warrant.

   Commander MCNITT’s actions were a continuation of the City of Lakewood’s

   policy, found in 97-D-1914, to violate Cappelli’s federally protected rights.

         32.    At Detective JIMMY TORSAK’s direction Lakewood crime scene

   technicians arrived, and without any consent or lawful authority and with other

   Lakewood Police officers, began photographing things within the residence.

   During this time Defendants MICHAEL GRIFFITH, and JANNA SCHMMELS, without

   lawful authority conducted a search of the basement of the residence, during which

   one or both of them caused the cables connecting the Apple X-Serve blade hosting

   Plaintiffs Todd’s web server, e-mail server and ftp server from the internet. Said

   action constitutes a criminal act under § 18-9-306.5, COLORADO REVISED

   STATUTES 2016, making it a per se unreasonable act in violation of the Fourth

   Amendment. TODD’s response to the disconnection of the server was delayed


                                            19
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 20 of 55




   because the Defendants did not make Plaintiff TODD aware that they had moved

   the server and, until Cappelli was removed, restricted his movement within The

   Residence resulting in the server being off line from between 5:13 p.m. and 6:46

   p.m. on April 19, 2017.

         33.    While The Residence was being searched and photographed, TODD

   and CAPPELLI had a conversation in the living Room where they were isolated.

   TODD reminded CAPPELLI that he had an obligation to comply with any lawful

   directives of the parole officer, and while he was not to physically resist, there was

   no lawful requirement that he consent to any search by Lakewood Police. At this

   point, JIMMY TORSAK rather arrogantly announced to TODD and CAPPELLI that they

   shouldn't worry, "We’re going to do this right. We’re going to have a 41.13, signed

   by a judge for everything." Although that was never done, CAPPELLI was never told

   by JIMMY TORSAK or any other Defendant that no such order had been issued.

         34.    JIMMY TORSAK was present when MATTHEW JAMES STEGNER

   discussed that the stun gun was found in TODD’s locked master bedroom and when

   CAPPELLI, while acknowledging that the stun gun was in the house, explained that

   he had no control over it. At that time the law on what constitutes possession of a



   3    An apparent reference to Rule 41.1, COLORADO RULES OF CRIMINAL
   PROCEDURE, dealing with judicial orders for non-testimonial identification.

                                            20
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 21 of 55




   weapon was clearly established under Henderson v. United States, 135 S. Ct. 1780,

   1784, 191 L. Ed. 2d 874, 83 USLW 4326, 15 Cal. Daily Op. Serv. 4828, 2015

   Daily Journal D.A.R. 5305, 25 Fla. L. Weekly Fed. S 259, 2015 WL 2340840

   (2015).

         35.   Shortly after 5:05 p.m., TODD was permitted, under escort, to go up to

   his home office on upper floor to pick up a mailing that he was in the process of

   posting at the time police entered, then to his bedroom to change out of a workout

   suit and into street clothes, and to leave The Residence to go to the Green

   Mountain Post Office and return. Upon TODD's return, officers were still

   questioning CAPPELLI and searching the residence. Shortly before 6:00 PM

   CAPPELLI was removed from the residence in handcuffs, barefoot and shirtless.

   Prior to CAPPELLI being removed, Detective JIMMY TORSAK was overheard saying

   to his command (believed to have been Commander MCNITT) “Okay, so here’s,

   here’s what we’ve got. Ah, he's dirty, ah, but we don't have enough evidence to

   charge. So, ah Parole found a stun gun in the house." They then discussed that

   parole was arresting Plaintiff CAPPELLI because of the stun gun, however, the

   traffic of other officers obscured the conversation until Torsak was heard to say,

   “So, so that being said, that that’s the game plan unless you guys come up with

   anything else. I think it’s solid. I think this will take care of the problem, at


                                          21
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 22 of 55




   leastwise on GPS. Ah, then we ah hope for a … hope for some help from all the

   lab work.”

         36.    At this time it was clear to all concerned that there was no probable

   cause for CAPPELLI’s arrest, no sufficient grounds pursuant to Rule 41.1(c),

   COLORADO RULES OF CRIMINAL PROCEDURE, for the issuance of any order under

   Rule 41.1, COLORADO RULES OF CRIMINAL PROCEDURE, and, no lawful grounds for

   the seizure of any property from either CAPPELLI or The Residence.

   Notwithstanding this fact, and consistent with the unwritten policies of the City of

   Lakewood, as found by, and necessary to, the judgment in 97-D-1914, the

   Lakewood Officers continued with the constitutionally offensive conduct.

         37.    As Lakewood Officers were leaving The Residence, TODD observed

   them taking items of clothing.

         38.    As MATTHEW JAMES STEGNER was leaving the residence he handed a

   DOC form DOC 300-6A (rather than the appropriate DOC form AR 250-57C)

   detailing that the Community Parole Officers were removing one Apple iPhone 4S

   and one stun gun from the residence. MATTHEW JAMES STEGNER provided TODD

   with the second “no carbon required” sheet of the form. At this point, TODD stated

   to MATTHEW JAMES STEGNER that:




                                           22
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 23 of 55




            A. His actions were clearly in violation of the Constitution of the United

               States and criminal as Lakewood Police Department agents had just

               removed several items of CAPPELLI’s clothing from the residence.

            B. Had Lakewood Police Agents been acting under STEGNER’s authority

               he would have known and included them in his inventory.

            C. The fact that those items were not listed on the form was proof of his

               criminal conspiracy with the Lakewood officers to conduct an

               unlawful search and seizure from within the residence.


   MATTHEW JAMES STEGNER then stormed outside and consulted, in front of the

   garage and out of TODD's hearing, with Sgt. WILLIAM HOOVER. After that

   conversation both MATTHEW JAMES STEGNER and WILLIAM HOOVER reentered The

   Residence, without seeking permission to enter The Residence and took the NCR

   copy of the form from TODD, over his protest. They then exited The Residence

   returning after altering the form to add the notation “1 of 2” to the bottom of the

   form and with a second page marked “2 of 2” showing the seizure of two pairs of

   boots one cap and one shirt. The alteration of the form was clearly in response to

   TODD pointing out that the form was evidence of the unlawful and rogue actions of

   MATTHEW JAMES STEGNER and Lakewood officers in furtherance of their



                                           23
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 24 of 55




   agreement to violate CAPPELLI and TODD's rights under the Fourth Amendment to

   the Constitution of the United States.


             39.   The stun gun that MATTHEW JAMES STEGNER found within the

   residence was located in the locked master bedroom, hidden and not in plain sight.

   Neither STEGNER nor any other Defendant had reason to believe CAPPELLI had the

   ability to enter the locked master bedroom, the present intention to enter the locked

   master bedroom, or the knowledge of exactly where within the locked master

   bedroom the stun gun existed.


                  Q (By Ms. Johnson) But my next -- let's move on to the stun gun.
             Now, Mr. Stegner, you stated it was found under a bed, correct?
                  A Yes.
                  Q Now, that bed was in a locked room, correct?
                  A Yes, but the door should not have been locked.4

   (Testimony of MATTHEW JAMES STEGNER, May 17, 2017, Parole hearing 201885A,

   35:17-22). Additionally, although the misinterpretation of clearly established law

   would have made CAPPELLI liable for a weapons violation as soon as armed

   Community Parole Officers entered The Residence, STEGNER made it clear what

   the facts, as known to himself and the officers at The Residence were at the time of

   arrest:

   4     STEGNER at no time has provided any lawful parole directive or AR
   supporting his contention that “the door should not have been locked.”

                                            24
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 25 of 55




              Q (By Ms. Johnson) Now, you -- your allegation claims that Mr.
         Cappelli is the one that possessed the -- a weapon. Is that correct?
              A No, it is in the residence, which is a violation.
              Q You said -- your allegation says "possessed a weapon," correct?
              A It's how the system automates the violation when it enters the
         complaint. And it was in possession, due to it being in the residence.

   (Testimony of MATTHEW JAMES STEGNER, May 17, 2017, Parole hearing 201885A,

   18:5-13). Thus, the facts as known to MATTHEW JAMES STEGNER at the time he

   arrested CAPPELLI for a parole violation of possession of a weapon were

   insufficient as a matter of law to constitute a violation under the clearly established

   United States Supreme Court precedent of Henderson v. United States, supra.


         40.    MATTHEW JAMES STEGNER had no probable cause to arrest JASON

   CAPPELLI and did so wholly for the purpose of furthering his conspiracy with

   Lakewood officers and fellow Community Parole Officers to violate CAPPELLI and

   TODD's rights under the Constitution and laws of the United States. The fact that

   their actions also constituted serious felonies under Colorado law did not deter

   their misconduct.

         41.    Under Colorado law, a Community Parole Officer’s authority to arrest

   CAPPELLI was limited by § 17-2-103(1), COLORADO REVISED STATUTES 2016,

   which provided,




                                             25
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 26 of 55




                (1) The director of the division of adult parole or any community
         parole officer may arrest any parolee when:
                (a) He or she has a warrant commanding that such parolee be
         arrested; or
                (b) He or she has probable cause to believe that a warrant for the
         parolee's arrest has been issued in this state or another state for any
         criminal offense or for violation of a condition of parole; or
                (c) Any offense under the laws of this state has been or is being
         committed by the parolee in the community parole officer's presence; or
                (d) He or she has probable cause to believe that a crime has been
         committed and that the parolee has committed such crime; or
                (e) He or she has probable cause to believe that the parolee is
         leaving or about to leave the state; or
                (f) He or she has probable cause to believe that the parolee has
         violated one or more conditions of parole and that the parolee will fail or
         refuse to appear before the board to answer charges of violations of one
         or more conditions of parole; or
                (g) He or she has a reasonable belief that the arrest is necessary to
         prevent serious bodily injury to the parolee or any other person or to
         prevent the commission of a crime; or
                (h) He or she has probable cause to believe that the parolee has
         committed a technical violation of parole for which the underlying
         behavior is not a criminal offense and the community parole officer has
         exhausted all appropriate or available intermediate sanctions, treatment,
         and support services.

   Section 17-2-103(1), COLORADO REVISED STATUTES 2016. Based upon STEGNER’s

   testimony at hearing on May 17, 2017, neither Community Parole Officers nor

   Lakewood Defendants had reason to believe that any of the conditions of § 17-2-

   103(1), COLORADO REVISED STATUTES 2016, which would authorize the arrest of a

   parolee existed.




                                            26
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 27 of 55




         42.   Although claiming that CAPPELLI was in Parole custody, and subject

   to being lodged by STEGNER in the Jefferson County Jail located some 4.6 driving

   miles to the west of The Residence, STEGNER agreed with HOOVER and TORSAK to

   permit them to transport CAPPELLI to the LAKEWOOD POLICE DEPARTMENT, some

   3.9 driving miles east of The Residence.

         43.   The Lakewood Defendants, without lawful authority, transported

   CAPPELLI to the Lakewood Police Department where they seized his trousers, took

   forensic samples from his person and photographed him. Such actions, humiliating

   and embarrassing CAPPELLI, were in violation of his right to privacy that is an

   adjunct to the Fourth Amendment to the Constitution of the United States and were

   done knowing that no lawful grounds existed to arrest CAPPELLI and that no Rule

   41.1, COLORADO RULES        OF   CRIMINAL PROCEDURE, order had been sought or

   obtained to take samples.

         44.   CAPPELLI was later transported and booked into the Jefferson County

   Jail on April 19, 2017, by Defendant MICHAEL GRIFFITH without any warrant or

   appropriate judicial or administrative finding under Morrissey v. Brewer, 408 U.S.

   471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972).

         45.   At no time did the Jefferson County Sheriff’s Office receive any

   document amounting to an arrest warrant, information that an arrest warrant had


                                              27
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 28 of 55




   issued, or anything complying with County of Riverside v. McLaughlin,

   authorizing Cappelli to be held in the Custody of the Jefferson County Sheriff in

   connection with the April 19, 2017, arrest.

         46.    CAPPELLI was not served with the documents related to a parole

   revocation until May 8, 2017, and MATTHEW JAMES STEGNER, and other

   Community Parole Officers, deliberately withheld the documents, in violation of

   the Colorado Criminal Justice Records Act and AR 1350-04, from DOC

   Headquarters. This was done to prevent the documents from being provided under

   the Colorado Criminal Justice Records Act, which in conjunction with AR 1350-04

   required the documents be provided to headquarters of the Colorado Department of

   Corrections within three days of any such request for their production.

         47.    The Report of Investigation and Case Summary Report, dated May 8,

   2017, signed by STEGNER and COOPER, shows under “Other Supporting Evidence”

   “New Charges Pending,” indicating that the Parole officers were acting on

   assurances from the Lakewood Defendants that new criminal charges would be

   filed and they need not worry about the legal basis of the Parole Officer’s actions.

   It is the practice of the Colorado Board of Parole to continue parole revocation

   hearings, often with parolees continued in custody without bond, while new

   criminal charges are pending in the courts.


                                            28
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 29 of 55




         48.   By an undated ex-parte submission to Colorado Board of Parole

   Administrative Hearing Officer Tom Waters in late October of 2017, JOE WHITE,

   revealed that the arrest of April 19, 2017, and the subsequent revocation complaint

   were to assist LAKEWOOD Defendants in charging CAPPELLI with an arson for

   which they had no probable cause. WHITE wrote,


               Parolee Jason Cappelli was arrested in April of 2017. At that time
         our office had a good faith reason to believe that Cappelli would be
         charged with arson for a fire he set in Lakewood. We proceeded with the
         revocation hearing based on a stun gun / taser that was recovered during
         the arrest, and the revelation that the residence had video surveillance
         equipment installed. At the revocation hearing it was also revealed by
         sponsor Vincent Todd that he had a concealed weapons permit, "but kept
         the weapon at another location.''

         49.   Upon being booked into the Jefferson County Jail CAPPELLI was

   assessed a $30.00 booking fee under § 30-1-104(n), COLORADO REVISED STATUTES

   2016, which was charged against funds placed on his books by TODD.

         50.   Although the facts known to Community Parole Officers MATTHEW

   JAMES STEGNER and SHEFALI PHILLIPS and communicated to JIM COOPER and JOE

   WHITE, were insufficient to support the charge of possession of a weapon, JIM

   COOPER, apparently at the direction of JOE WHITE, authorized the filing of a parole

   revocation complaint in order to unlawfully hold CAPPELLI in jail. SHEFALI

   PHILLIPS knowingly made a false entry in the CWISE system indicating that the


                                           29
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 30 of 55




   items seized were in “various parts of the residence accessible to the offend” (sic);

   however, she was present in the living room at The Residence, along with

   Defendant TORSAK, when the seizure of the stun gun from the master bedroom was

   discussed and both were present when MATTHEW JAMES STEGNER ordered TODD to

   provide him with the access code to unlock the master bedroom.

         51.      By April of 2017, any reasonably competent police officer of

   Community Parole Officer in Colorado would know that possession of a weapon is

   not proved by the presence of the weapon in a shared residence; rather possession

   requires either,


               A. a person has direct physical control over a thing; or,

               B. a person, though lacking such physical custody, still has the power

                  and intent to exercise control over the object.


   See, Henderson v. United States, supra.


         52.      In the CWISE entry for April 17, 2017, while noting the video

   doorbell, no statement is made indicating that this is viewed as a violation or an

   officer safety issue. Likewise, as provided in response to a Colorado Criminal

   Justice Records Act request, the original Parole Revocation Complaint does not list

   the SkyBell HD as a violation of any Parole condition or an “Officer Safety” issue.

                                              30
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 31 of 55




   After Cappelli’s attorney entered an appearance in the Parole Revocation case on

   May 5, 2017, (upon which a complaint had not been served and the Department of

   Corrections had been unable to produce under a Colorado Criminal Justice Records

   Act request) informing the Colorado State Board of Parole that CAPPELLI would be

   presenting audio and video evidence, it appears that the Department of Corrections

   employees decided, as evidenced by the Amended Parole Revocation Complaint,

   that a video doorbell raised “officer safety” concerns.

         53.    At hearing on May 17, 2017, with no explanation as to what had

   changed between April 17, 2017, when STEGNER entered The Residence with one

   other Community Parole Officer, and April 19, 2017, STEGNER testified,


                Q (By Ms. Johnson) Now, you had visited Mr. Cappelli's home
         two days previously. Is that correct?
                A One moment. (Pause)
                A Yes.
                Q And you did not search the home at that time. Is that correct?
                A Not at that time. That is correct.
                Q So you returned two days later with a large number of police
         officers to search the home, correct?
                A Correct. It's random, per our policies of officer safety.
                Q So it is your standard practice, when you search a parolee's
         home, to take ten officers?
                A If it is an officer safety concern, yes.
                Q And what made it an officer safety concern?
                A The offender's history.




                                            31
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 32 of 55




   (Testimony of MATTHEW JAMES STEGNER, May 17, 2017, Parole hearing 201885A,

   17:9-17:25).


         54.      On May 17, 2017, CAPPELLI’s case arising from the April 19, 2017

   arrest, came on for hearing on the merits of the Amended Parole Revocation

   Complaint before Colorado Parole Board, Board member Brandon Marshall,

   presiding. The hearing took the testimony of MATTHEW JAMES STEGNER and of

   Plaintiffs CAPPELLI and TODD. SHEFALI PHILLIPS was present through the audio

   conferencing link for the entire hearing. During the hearing MATTHEW JAMES

   STEGNER provided false testimony, inconsistent with the Parole ARs, claiming that

   all conditions of the Intensive Supervision Parole continued after the 180 days,

   except for the discontinuation of GPS monitoring.


                THE BOARD: So, Officer Stegner, my question to you is I need
         you to help me understand how an ISP listed of directives would still
         apply to someone not on ISP.
                THE WITNESS: It's just a matter of a move in a staffing to take
         him off ISP. The directives are the same while they are on parole. There
         is no difference between ISP, other than they are not on an ankle monitor,
         and they are not maintaining equipment of the ankle monitor -- or for it.
         That is the only difference between ISP and regular. The directives
         remain the same throughout supervision.
                THE BOARD: So are these directives that I'm looking at -- are
         they signed by everybody on parole, or just people who are on ISP? In
         other words, is there another packet that does not specify ISP?
                THE WITNESS: So when people start out on ISP, this is the
         packet they sign, which pertains to them when they continue off ISP.

                                           32
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 33 of 55




         They're still under supervision of Parole, and it is the exact same
         directives. It just does no -- no longer are they on GPS monitoring or on a
         cellular unit.
                THE BOARD: So if someone was to come off of --
                THE WITNESS: That's the (inaudible) their time on ISP.
                THE BOARD: If someone started parole not on ISP, what would
         they sign?
                THE WITNESS: It's the exact same packet without the ISP
         additions, which would be the maintaining of the electronic monitoring
         equipment.
                THE BOARD: What would the -- the cover page of the 24 packet
         for someone not on ISP -- what would it say at the top?
                What would it be titled?
                THE WITNESS: It says "Parole IOV Directives."
                THE BOARD: Okay, thank you. Ms. Johnson, go ahead.
                THE WITNESS: They are -- they are verbatim to the ISP
         directives.
                Q (By Ms. Johnson) Then, in that case, I would ask where on the
         document signed 9/13/16 he is prohibited from -- or Mr. Todd,
         specifically, is prohibited from installing a video doorbell?
                A If he is residing at the residence, he is to follow the directives.
                Q Point me to the specific directive that prohibits the installation of
         the video doorbell?
                A Anywhere a parolee resides, these directives are pertinent.
                Q Point me to that directive, please? That Mr. Cappelli signed
         and/or Mr. Todd signed.
                A Number 27, as I previously stated.

   (Testimony of MATTHEW JAMES STEGNER, May 17, 2017, Parole hearing 201885A,

   30:22-32:18). In fact, the condition 27 referred to by MATTHEW JAMES STEGNER is

   from the Intensive Supervision Parole conditions, as authorized under AR 250-22,

   and contained on Form AR 250-22A). CAPPELLI’S standard conditions, as initially

   ordered by the Parole Board and agreed to by CAPPELLI on December 12, 2015,


                                            33
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 34 of 55




   and restated on September 3, 2016, authorized the Intensive Supervision Parole

   conditions for a maximum period of 180 days (or until June 19, 2016). Nothing

   authorized additional ISP provisions beyond 180 days from CAPPELLI’s mandatory

   release on December 22, 2015.


         55.   At the conclusion of the hearing, the Board found CAPPELLI was not

   guilty on both charges, as there was not a preponderance of the evidence to

   establish a violation of parole as to either charge. Although granted a right to

   appeal under § 17-2-201(9)(d), COLORADO REVISED STATUTES 2016, neither the

   district attorney for the First Judicial District, nor the Division of Adult Parole,

   through the Attorney General of Colorado, appealed the acquittal.

         56.   MATTHEW JAMES STEGNER, after repeatedly interrupting the Parole

   Board Member during the hearing and in his findings, was directed to be silent

   until after the findings were concluded, at which point he would be permitted to

   make whatever statement he desired. At the conclusion of the findings, acquitting

   CAPPELLI, SHEFALI PHILLIPS announced that Community Parole Officer MATTHEW

   JAMES STEGNER had left the room and was not present to make any further record,

   stating:




                                           34
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 35 of 55




                [THE BOARD] So ultimately, both conditions have been found
         not guilty, and Mr. Cappelli will be continued on parole from here
         forward.
                So, Officer Stegner, what did you want to say at this point?
                OFFICER PHILLIPS: Mr. Mathews, this is Officer Phillips.
         Officer Stegner has stepped away. I believe that he just wanted the
         additional condition number 20 placed on the record, which specifically
         states "You shall actively participate in your supervision plan, which may
         be changed from time to time upon personal notification."
                And Mr. Stegner advised that he had personally notified him that
         the only parts that did no longer pertain was the GPS portions of the IOV
         directives. So, unfortunately, that's a matter of your interpretation.
         However, that does specifically state –
                THE BOARD: So –
                OFFICER PHILLIPS: -- that they will -- they can be changed.

   (May 17, 2017, Parole hearing 201885A, 56:4-21). The referenced paragraph 20 is

   from the Intensive Supervision Parole conditions which, by the terms of

   CAPPELLI’s Parole, expired not later than June 19, 2016.


         57.    Despite CAPPELLI being acquitted, MATTHEW JAMES STEGNER delayed

   advising the Jefferson County Jail that CAPPELLI’S release had been ordered as he

   had been acquitted, and entered the findings into the CWISE system without

   detailing that CAPPELLI had been acquitted, intending that his supervision read the

   report as “convicted but returned to parole.” MATTHEW JAMES STEGNER ’S CWISE

   entry reported, “Hearing was conducted and offender was continued on parole by

   Colorado Parole Board member Brandon Matthews regardless of concerns and

   objections related to the offenders serious public safety risk.” Notwithstanding that

                                            35
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 36 of 55




   fact, Adult Parole was provided with a copy of the written decision of the Parole

   Board which was received by MATTHEW JAMES STEGNER on May 18, 2017.

         58.   The authority of Community Parole Officer and the Division of Adult

   Parole is limited with respect to change in a parole plan and parole conditions. The

   limitations are specifically spelled out in AR 250-37. Without Parole Board

   approval, the Division may only clarify or enforce existing conditions as explained

   in AR 250-37(IV)(B), which provides,


                B. Written Directives: A CPO shall issue written parole directives
         of an on-going nature, at any time during the period of parole, for the
         purpose of clarifying or enforcing existing parole conditions.
                1. The CPO shall complete the written directive form (see AR 250-
         51, Office Visits and Intake Packets, Attachment “A”) describing the
         directive.
                2. The parolee shall be given a copy and sign acknowledging
         receipt.
                3. Examples may include, but are not limited to:
                a. Directing a parolee to attend a particular drug and alcohol or
         outpatient treatment program.
                b. Clarifying the geographic boundaries of the area to which he/she
         is paroled.

   AR 250-37, IV(B). In order to modify parole conditions when no violation of

   parole has been proven, Parole Board approval is required.




                                           36
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 37 of 55




         D. Requesting Regressive Modification of a Parole Condition When a
         Violation Has Not Occurred

                 1. The CPO shall review a request for modification of a parole
         condition with the supervisor when:
                 a. The parolee has not committed any new violations, but new
         information is discovered by the CPO that was not available to the parole
         board.
                 b. The residence/employment status of a parolee has changed and
         the change affects public safety (e.g., a homeless parolee being placed in
         a community corrections center as a condition of parole).
                 2. If a modification of a parole condition is deemed appropriate,
         the CPO shall draft a letter to the Colorado Board of Parole indicating a
         need for increased supervision. The letter shall be signed by the CPO and
         submitted to the supervisor and manager for approval/signature. If the
         letter is approved/signed by the supervisor and manager, the CPO shall
         forward it to the parole board.
                 3. The parole board shall approve or deny the requested
         modification for increased supervision and notify the CPO of their
         decision. The CPO shall maintain a copy in the working file.
                 4. The parolee shall be given a copy of the modification and
         directive (Attachment “B”), which he/she signs acknowledging receipt
         and that he/she understands the modification.

   AR 250-37, IV(D).


         59.   On TODD’s demand of May 17, 2017, pursuant to AR 250-57, for

   return of the property taken by Adult Parole from the residence on April 19, 2017,

   JIM COOPER responded on May 19, 2017, that TODD could pick up the property

   between 8:00 a.m. and noon on Tuesday, May 23, 2017, from the Englewood

   Parole Office. In picking up the seized property TODD learned that the iPhone and

   been searched and imaged without a search warrant.

                                           37
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 38 of 55




         60.   Following CAPPELLI’s acquittal by the Parole Board, in continuance of

   their conspiracy, and in retaliation for CAPPELLI going to hearing and establishing

   the unlawful conduct of Defendants, JOE WHITE, MATTHEW JAMES STEGNER,

   SHEFALI PHILLIPS, and JIM COOPER, caused to be entered, or entered, an order to

   CAPPELLI requiring that he immediately report upon release from the Jefferson

   County Jail, after 2:40 PM on May 18, 2017, in a snowstorm, to the Community

   Parole Office in Englewood. They did this notwithstanding the fact that

   Community Parole Officer MELISSA LAWRENCE, who had contact with CAPPELLI in

   connection with the parole revocation, was in fact headed to the Jefferson County

   Jail, and made contact with CAPPELLI at the jail, as CAPPELLI was waiting for a ride

   to take him to the Englewood Parole Office.

         61.   At the Englewood parole office CAPPELLI was served with a copy of a

   “Directive/Lawful Order,” by WESLEY TRISSEL, apparently at the direction of JOE

   WHITE, which included the order “You must reside every night at your residence of

   record as stipulated by the Division of Adult Parole. This excludes prior residence

   of record, 12608 West 1st Place, Lakewood, CO 80228.” All named Parole

   employees knew, at the time of their actions herein, that pursuant to AR 250-37 no

   such directive could lawfully issue without the approval of the Parole Board, and

   no such approval had been sought. Additionally, the law was clearly established


                                           38
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 39 of 55




   under Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 626, 67 L. Ed. 1042,

   29 A.L.R. 1446 (1923), that an individual has a right to establish a home. The

   Parole Board having approved that home in the Parole Plan under which CAPPELLI

   was released on Mandatory Parole, and AR 250-37 requiring Parole Board

   approval for modification to the Parole Plan, CAPPELLI had a liberty interest in his

   residence which could not be abridged without notice and an opportunity for

   hearing. Additionally, the Parole Plan makes it clear, except for actions approved

   by the Parole Board, that the residence of record cannot be changed without the

   consent of the Parolee.


                2. Residence: Parolee shall establish a residence of record and shall
         reside at such residence in fact and on record; shall remain at the
         residence of record each night unless otherwise authorized by the
         Community Parole Officer; shall not change his/her place of residence
         without the consent of his/her Community Parole Officer; and shall not
         leave the area paroled to or the State paroled to without permission of the
         Community Parole Officer,

   Nothing in the Parole Plan, Colorado statutes, or the Department of Corrections

   ARs, authorizes Adult Parole, without the consent of the Parolee, or the Order of

   the Parole Board to alter the Parolee’s Residence of Record.


         62.   The “Directive/Lawful Order” purportedly rendering CAPPELLI

   homeless threatened him with revocation of parole if he were to overnight at his



                                            39
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 40 of 55




   residence as approved by the Parole Board. The Order was issued in retaliation for

   CAPPELLI asserting his legal rights as protected by the First Amendment to the

   Constitution of the United States and constituted criminal extortion under § 18-3-

   207, COLORADO REVISED STATUTES 2016. The “Directive/Lawful Order” was

   calculated to undermine CAPPELLI’s mental health and generate the opportunity for

   a parole revocation complaint for associating with criminals in violation of

   Standard Parole Condition 6, to wit:


               6.   Association: Parolee shall not associate with any other
         person on parole, on probation, or with a criminal record or with any
         inmate of a correctional facility without the permission of the
         Community Parole Officer.

         63.   WESLEY TRISSEL voiced to CAPPELLI that the order was based upon

   issue of "officer safety" because of the Sky Bell HD™ and the fact that, while

   TODD was in compliance with the Parole Sponsor Agreement and the Parole ARs,

   he is, and was prior to the approval of the Parole Plan, a holder of a permit issued

   by the Jefferson County Sheriff’s Office, pursuant to § 18-2-201, et seq.,

   COLORADO REVISED STATUTES, to carry a concealed handgun. No rational basis

   existed for the order, even if there had been an attempt to provide notice and

   opportunity for hearing.

         64.   JOE WHITE later justified the order by writing, in part:


                                           40
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 41 of 55




                At that time [referring to Cappelli’s acquittal on al charges at the
         Parole Revocation Hearing on May 17, 2917] I made the decision that
         Cappelli would not return to Mr. Todd's residence for officer safety
         reasons. This decision was based on the following information:
                • the video surveillance equipment installed in the residence (see
         attached photo that Mr. Todd entered into evidence at the last hearing);
                • digital key-pad combination locks on multiple doors to rooms
         within the house (see attached photo taken by CPO Matthew Stegner);
                • lack of any clarification as to the location of any hand guns
         owned by Mr. Todd - for which he has a concealed permit;
                • the location of the taser;
                • indications in the diagnostic summary related to the previous
         assault by Mr. Cappelli on Mr. Todd in a jail visiting room;
                I was told that at the revocation hearing, Mr. Todd and Mr.
         Cappelli were not amenable to the use of a DOC ATP to fill any mental
         health medications, and wanted to use private doctors. That raised some
         concerns based on Mr. Cappelli's mental health needs and the need for
         collaboration on that issue to try and ensure the best possible outcome of
         Mr. Cappelli's parole.
                …
                After the April home visit and arrest, several of our staff were
         served with paperwork indicating the filing of a lawsuit related to the
         event. While I know a lot of parole sponsors are 'anti-law-enforcement', I
         think a reasonable person would find the tone of that legal paperwork
         adversarial in nature. The success of parolees often relies on cooperative
         and collaborative interactions, both in parole offices and at a parolee's
         residence. I have concerns related to that collaboration.

   It should be noted that at no time while Cappelli was supervised by the Englewood

   Parole Office did WHITE or the Community Parole Officers he supervised attempt

   any collaborative communication with TODD.


         65.   On May 19, 2017, counsel for Plaintiff CAPPELLI sent a letter by email

   advising RICK RAEMISCH and MELISSA ROBERTS of the service of the unlawful

                                           41
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 42 of 55




   “Directive/Lawful Order” and demanding that they appropriately intervene. Said

   letter included an offer to meet to discuss how CAPPELLI could be supervised by

   the division in light of the conspiracy of Community Parole Officers to violate both

   state and federal law in order to violate CAPPELLI’s rights and retaliate against him

   for being able to establish their felonious conduct. RICK RAEMISCH and MELISSA

   ROBERTS have failed and refused to respond, and failed and refused to

   countermand the unlawful and criminal orders.

         66.    Under the unlawful order, the Division of Adult Parole directed

   CAPPELLI to overnight at the West 40 Motel, 11100 W. Colfax, Lakewood

   Colorado, despite the fact that the motel does not have phones in the rooms, and

   that Parole had not returned CAPPELLI’s phone to him, he remained under

   directives to report by telephone through the CWISE system. The West 40 Motel is

   used by Parole to house Parolees and CAPPELLI, by virtue of being at the West 40

   Motel is at risk of being charged with associating with another person on parole in

   violation of Condition 6 of his supervision, which states:


               6. Association: Parolee shall not associate with any other person on
         parole, on probation, or with a criminal record or with any inmate of a
         correctional facility without the permission of the Community Parole
         Officer.




                                            42
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 43 of 55




   The order requiring that he not overnight at this residence was designed to create a

   pretext for revoking CAPPELLI’s parole, and, contrary to the rehabilitative purposes

   of parole was designed to exacerbate his panic attacks and paranoia. Additionally,

   the West 40 Motel, while providing a refrigerator and a small microwave, has no

   food preparation surfaces in the rooms and no sink outside of the bathroom for

   food preparation and washing utensils.


           67.   In order to transport personal belongings to the West 40 Motel,

   CAPPELLI borrowed a tote duffel/athletic bag from TODD. Additionally, CAPPELLI

   borrowed a digital audio recorder and belt case for the digital audio recorder from

   TODD.

           68.   In addition to not providing a telephone in the room (and having no

   payphone), the West 40 Motel provides no Internet access, and is insufficiently

   secure for CAPPELLI to have his computer present (even if there were an Internet

   connection), or to have a stereo or other educational and recreational property

   present with him.

           69.   On May 23, 2017, while CAPPELLI was gone from the motel room

   during the day, both he and Todd suffered property loss from the motel room,

   consisting of CAPPELLI’s jacket, the borrowed tote duffel, a belt case for a digital



                                            43
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 44 of 55




   audio recorder, a pair of CAPPELLI’s underwear and a pair of CAPPELLI’s tube socks.

   These items were removed, without lawful authority, from CAPPELLI’s room at the

   motel. This loss was not discovered until approximately 11:00 PM that night, upon

   CAPPELLI’s illegally mandated return to the room. It was reported online on May

   24, 2017, to the Lakewood Police Department which, on May 25, 2017, required

   CAPPELLI to be interviewed by phone by Lakewood Police Agent Steven C.

   Hipwell under Lakewood Police Case Number: 17-020348. Despite significant

   Lakewood Police Department contact with the West 40 Motel in the course of

   supporting Division of Adult Parole residence checks at that location, Agent

   Hipwell’s report concludes,


              Jason was given the case number and advised that a report would
         be made. I attempted contact at the West 40, however the number 303-
         233-4419 has been disconnected.
              No further information at this time.

   The Lakewood Police Department has provided no update on the theft since taking

   the report. Although required to overnight at the West 40 Motel, Colorado law

   limits that establishment’s liability for the loss of CAPPELLI’s property to $200

   pursuant to § 12-44-109, COLORADO REVISED STATUTES.


         70.   This misconduct by MELISSA ROBERTS, JOE WHITE, JIM COOPER,

   MATTHEW JAMES STEGNER, SHEFALI PHILLIPS, and WESLEY TRISSEL diverted

                                          44
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 45 of 55




   resources intended for homeless parolees, in order to retaliate against and harass

   CAPPELLI and TODD for the exercise of federally protected rights. CAPPELLI was

   told to apply for Food Stamps and was provided vouchers for the motel and RTD

   Passes. Although their actions clearly constitute misconduct which is a

   misappropriation of state funds, management of the Colorado Department of

   Corrections has failed to appropriately intervene and has essentially endorsed the

   criminal misconduct.

         71.    On April 19, 2017, TODD made an online report to the Lakewood

   Police Department Internal Affairs, with respect to misconduct resulting in his

   internet server being left disconnected from the Internet, which complaint was

   acknowledged electronically by the department. Despite the fact that Lakewood

   Police Department internal affairs policy required that the department, if unable to

   notify Mr. Todd of a disposition within 30 days, provide him with a status report at

   30 days, the Lakewood Police Department did not provide any such status on the

   internal affairs complaint to Mr. Todd as of filing of this action.

         72.    On May 25, 2017, by letter delivered through United States Postal

   Service Certified Mail number 9407110200883460597718, DAN MCCASKY, Chief

   of Police, Lakewood Police Department, received by agents for DAN MCCASKY at

   9:43 am on May 30, 2017, was informed:


                                             45
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 46 of 55




                On April 19, 2017, Vincent C. Todd electronically filed a
         complaint related to a Lakewood Agent disconnecting, and leaving
         disconnected from the internet, his server, a Macintosh X-Server, which
         operates Mr. Todd’s office web server, mail server and ftp server. This
         was done during an illegal search of Mr. Todd’s and Mr. Cappelli’s home
         by Lakewood police agents and ATF liaison while they allegedly were
         there to back up Community Parole Officers. To date, contrary to your
         policies and procedures, Mr. Todd has not been contacted by any
         assigned investigator or given a status report. This appears to be in direct
         conflict with 3103(b)(5) of the Policies and Procedures of the Lakewood
         Police Department.

   Despite notice directly to Chief MCCASKY that the complaint was not being acted

   upon consistent with the policies and procedures of the Lakewood Police

   Department, the Department made no attempt to update TODD on the status of any

   investigation until Jun 27, 2017, when Commander Mark Reeves notified Mr.

   TODD that due to TODD’s exercise of his First Amendment Right to petition this

   Court for redress of grievances, “any police internal affairs investigation into your

   complaint is in abeyance.” Since TODD’S complaint included a claim of a criminal

   violation, it is unclear whether any investigation into criminal conduct has also

   been put in abeyance; however, the crime reported is subject to an eighteen (18)

   month statute of limitations under § 16-5-401(1)(a), COLORADO REVISED STATUTES

   2016. It would appear to be the intent of the City of Lakewood, consistent with the

   prior judgment against the City for violating Cappelli’s Constitutional rights, to

   preclude any criminal filing against Defendants by refusing to investigate while


                                            46
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 47 of 55




   Plaintiffs exercise their First Amendment right to petition for redress of grievances

   in the courts of the United States. This refusal to investigate, although inconsistent

   with the Lakewood Police Department’s written policies, was undertaken with the

   knowledge and approval of DAN MCCASKY, whose command reaction to his

   officer’s criminal conduct directed against CAPPELLI and TODD amounts to an

   endorsement the outlaw culture which previously resulted in a jury finding the City

   of Lakewood liable for civil rights violations against Cappelli in 2000.


         73.    On May 25, 2017, by letter delivered through United States Postal

   Service Certified Mail number 9407110200883460597718, counsel for CAPPELLI

   made demand of DAN MCCASKY, Chief of Police, Lakewood Police Department,

   for the return of the property unlawfully seized by the Lakewood Police in the

   unlawful arrest of CAPPELLI on April 19, 2017. Despite the fact that the said letter

   was received by agents for DAN MCCASKY at 9:43 am on May 30, 2017, the

   property has not been returned and no response has been received from Chief DAN

   MCCASKY. Again, MCCASKY’s conduct is consistent with the policy and practice

   of the City of Lakewood found in Cappelli’s 2000 judgment against the City.

         74.    Pursuant to § 30-1-104, COLORADO REVISED STATUTES 2016,


                (1) Fees collected by sheriffs shall be as follows:
                …

                                            47
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 48 of 55




                (n) For committing and discharging convicted prisoners to and
         from the county jail, in counties of every class, a reasonable fee, not to
         exceed thirty dollars, which fee shall be collected directly from prisoners
         at the time of commitment, but shall be refunded to any prisoner who is
         not convicted;

   Pursuant to this section the Jefferson County Sheriff charges a fee of $30.00 as a

   booking fee for anyone booked into his jail; however, his prisoner handbook

   informs the prisoners,


               BOOKING FEE: Pursuant to §30-1-104, C.R.S. you may be
         assessed a fee up to $30.00. The fee may be deducted from your personal
         account or collected at the time of bonding. Unpaid debt for Booking
         Fees will be carried forward to future Bookings. Partial amounts will be
         deducted from your account if the total amount due is not available.

   Jefferson County Sheriff’s Office Detention Facility Inmate Handbook, 2014, p. 22.

   No mention is made of the statutorily mandated refund for those not convicted on

   the committing offense.


         75.   Upon CAPPELLI’s release from the Jefferson County Jail in May of

   2017, he was provided with an accounting showing that he had been assessed the

   entire $19.99 which TODD had placed upon his books for commissary and was

   being billed for an additional $10.01 pursuant to § 30-1-104, COLORADO REVISED

   STATUTES 2016. At CAPPELLI’s counsel’s direction, Todd contacted the Jefferson

   County Jail on May 19, 2017, to determine the reason for the assessment when



                                           48
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 49 of 55




   Cappelli was acquitted and was informed that Cappelli would have been provided

   with a form to see refund of the booking fee when he was released. No such form

   was provided to Cappelli at his release and the form could not be located on the

   Jefferson County Sheriff’s Office website.

         76.   At the direction of Cappelli’s Counsel, on May 27, 2017, TODD made

   a Colorado Criminal Justice Records Act request of the Jefferson County Sheriff’s

   Office for documents relevant to Cappelli’s incarceration and release and the

   assessment of the booking fee. While the Sheriff’s Office was, on June 6, 2017,

   able to produce their Booking Fee Refund Request form, they did not produce any

   signed version showing that CAPPELLI had been provided with the form. The form

   directed:


                In order to assist the Sheriffs Office in processing your request,
         please attach copies of court documents showing that you were acquitted
         of all charges, or all charges were dropped that were associated with the
         docket(s) or warrant(s) for this booking. Please make sure that you
         submit copies, as we will not return any documents to you other than this
         request indicating approval or disapproval.

   Since Cappelli was not provided any documentation from his Community Parole

   Officer showing that he was acquitted, the form had to be submitted with the

   Parole mittimus, produced by the Department of Corrections on May 30, 2017,

   again in response to a Colorado Criminal Justice Records Act request sent by


                                           49
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 50 of 55




   TODD at the direction of CAPPELLI’s Counsel. Thus, in order to obtain the form and

   the documents necessary to request the refund of the Booking Fee from the

   Jefferson County Sheriff’s Office, it was necessary for CAPPELLI to incur liability

   for two and one half hours of paralegal time at $312.50 and one half hour of

   attorney time at $125.00, and incur $5.00 in fees for the Criminal Justice Records

   Request.


         77.   On September 12, 2017, the Division of Adult Parole followed up on

   their threat to arrest Mr. CAPPELLI if he did not remain at the West 40 Motel,

   despite it being undisputed that they had not sought the required Parole Board

   approval for ordering the change of his residence. Additionally they charged a

   violation for failure to obey a “directive" which had not been reduced to writing as

   required by the ARs.

         78.   Cappelli was arrested without a warrant on September 12, 2017, by

   MELISSA LAWRENCE, who had notice that neither charge she was lodging against

   Cappelli was supported by a lawful order under the Administrative Regulations

   which control the conditions of parole in Colorado.

         79.   Upon being lodged into custody of SHRADER on September 12, 2017,

   $10.00 in cash was taken from Mr. CAPPELLI at the Jefferson County Jail which



                                           50
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 51 of 55




   was not returned with his property or accounted for any documents provided to

   Cappelli by the Jefferson County Sheriff’s Department.

         80.    Cappelli was served with a bare Parole Revocation Complaint,

   without the Report of Investigation, claiming violation of Parole Directives. While

   one was the unlawful order changing Cappelli’s residence of record, the other was

   an alleged violation of a “directive” which was never reduced to writing and

   identified as a directive as required by the ARs. As such, Cappelli had no notice

   that the referral out of county for a mental health provider was an enforceable

   directive rather than an additional treatment option.

         81.    The revocation complaint was filed at the direction of JOE WHITE,

   knowing that the Complaint and all circumstances surrounding it were a violation

   of Cappelli’s rights to due process of law under the Fourteenth Amendment to the

   Constitution of the United States.

         82.    From September 13, 2017, through October 9, 2017, the Jefferson

   County Sheriff’s Office denied Cappelli his psychiatric medication, despite the fact

   that they had determined it was a necessary psychiatric medication in his April

   incarceration.

         83.    On October 11, 2017, an Administrative Hearing Officer for the

   Colorado Board of Parole, failing to address the lawfulness of the directives, found


                                            51
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 52 of 55




   one count proved, but held the case open, finding that placement of Cappelli at a

   motel (such as West 40 Motel) was not an appropriate placement and directing

   Adult Parole to investigate modifications at Cappelli’s home, if necessary, to meet

   Division standards.

         84.    Community Parole Supervisor JOE WHITE apparently directed his

   office not to comply with the order, and in late October sent an ex parte

   communication to the Administrative Hearing Officer, causing a mittimus to issue

   on October 31, 2017, revoking Cappelli’s parole

         85.    On November 14, 2017, follow-ups to a Colorado Criminal Justice

   Records Act request produced the ex parte communication by JOE WHITE to the

   Administrative Hearing Officer, which includes representations that the parole

   arrest on April 19, 2017, was pursuant to an understanding with the Lakewood

   Police Department that CAPPELLI would be criminally charged by them. In the

   memo Mr. White justifies his actions against CAPPELLI based upon the “adversarial”

   nature of this lawsuit.

         86.    On November 13, 2017, CAPPELLI formally appealed the revocation of

   his parole to the Colorado State Board of Parole pursuant to § 17-2-103(2)(b),

   COLORADO REVISED STATUTES 2017. By law, the Board was required to act on the

   appeal within fifteen working days of the November 13, 2017, filing of the appeal


                                           52
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 53 of 55




   and was further required to provide written notice of the formal action on the

   appeal within ten working days of the decision pursuant to § 17-2-201(9)(c),

   COLORADO REVISED STATUTES 2016.

          87.    On November 27, 2017, the Colorado State Board of Parole notified

   CAPPELLI that he had been returned to parole on an “early turnaround” effective

   November 28, 2017. TODD was called to pick CAPPELLI up at 8:00 a.m. on

   November 28, 2017, from Denver Diagnostic and Reception Center.                 The

   documents CAPPELLI was provided on his release made no reference to the Parole

   Appeal.


                     FIRST CLAIM FOR RELIEF
       VIOLATION OF FOURTH AMENDMENT RIGHTS OF TODD AND
               CAPPELLI COMMENCING APRIL 19, 2017

          88.    Plaintiffs’ incorporate the preceding averments of this Complaint into

   this cause of action as if set forth fully herein.

          89.    The conduct of Defendants WILLIAM HOOVER, JIMMY TORSAK,

   MICHAEL GRIFFITH, JANNA SCHMMELS, and JOHN DOE, related to the search of, and

   seizure of items from, 12608 WEST 1ST PLACE and their participation in the arrest

   of JASON ALAN CAPPELLI from that residence, as well as CAPPELLI’s continued

   detention through May 18, 2017, damaged TODD and CAPPELLI by violating TODD

   and CAPPELLI’s rights to be secure in their persons, houses, papers, and effects,

                                               53
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 54 of 55




   against unreasonable searches and seizures as guaranteed by the Fourth

   Amendment to the Constitution of the United States.

         90.     Such conduct is actionable in declaratory relief, damages and punitive

   damages pursuant to 42 U.S.C. § 1983, along with costs and attorney fees pursuant

   to 42 U.S.C. § 1988.


         Wherefore, Plaintiffs pray for:


               A. Declaratory relief, holding that the entry of Defendants WILLIAM

      HOOVER, JIMMY TORSAK, MICHAEL GRIFFITH, JANNA SCHMMELS, and JOHN DOE

      into the Residence and their search of The Residence on April 19, 2017,

      violated CAPPELLI’S Fourth Amendment Rights;

               B. Declaratory relief, holding that the entry of Defendants WILLIAM

      HOOVER, JIMMY TORSAK, MICHAEL GRIFFITH, JANNA SCHMMELS, and JOHN DOE

      into the Residence and their search of The Residence on April 19, 2017,

      violated TODD’S Fourth Amendment Rights;

               C. Declaratory relief, holding that the arrest of CAPPELLI from The

      Residence on April 19, 2017, violated CAPPELLI’s Fourth Amendment Rights;

               D. Judgment in favor of JASON ALAN CAPPELLI for damages, including

      punitive damages, costs and attorney fees, against each Defendant found


                                            54
Case 1:17-cv-01439-PAB-NRN Document 60 Filed 10/15/18 USDC Colorado Page 55 of 55




      individually liable for violation of CAPPELLI’s Fourth Amendment Rights

      flowing from, or the fruits of, Defendants’ actions at The Residence on April

      19, 2017.

            E. Judgment in favor of VINCENT C. TODD for damages, including

      punitive damages, costs and attorney fees, against each Defendant found

      individually liable for violation of TODD’s Fourth Amendment Rights flowing

      from, or the fruits of, Defendants’ actions at The Residence on April 19, 2017.


                                    JURY DEMAND

         Plaintiffs demand trial by jury as to all issues so determinable.


   Respectfully submitted:


   /s/ Nancy C. Johnson                       /S/ VINCENT C. TODD
   Nancy C. Johnson                           Vincent C. Todd
   P.O. Box 17057                             12600 W Colfax AVE STE C400
   Golden CO 80402                            Lakewood CO 80215
   Phone number: 303-231-9343                 Phone number 303-980-0922
   E-Mail: ncjonson@earthlink.net             E-Mail:
                                              Vincent.todd@coloradowrits.com
   Attorney for JASON ALAN CAPPELLI
                                              Pro se




                                            55
